This is an action in mandamus brought in this court by the state tax commission against the county auditor of Crawford county.
The tax commission in its petition alleges, and in his answer the auditor admits, that the auditor, the Crawford county board of review, and the state tax commission have duly and legally performed all acts by them to be done in order to effect a reappraisement, for taxation for the year 1926, as required by law, of all property in Crawford county other than the property owned by public utilities, and such reappraisement determines and fixes the taxes to be assessed upon the property; that the auditor was about to enter these taxes upon the tax list and duplicate thereof, and *Page 326 
pass the tax list to the county treasurer for collection, when he was restrained from so doing by a writ of injunction issued by the court of common pleas of Crawford county; that this injunction was issued in an action brought by certain taxpayers of Crawford county against the county auditor, in which action it was alleged that certain stated irregularities and omissions on the part of the county auditor, and on the part of the county board of review, invalidated the reappraisement and the valuations so fixed for making up the tax list and duplicate, and on this account the auditor should be restrained from completing the tax list, and thereupon the injunction issued as stated.
The prosecuting attorney filed a general demurrer to this petition filed in the taxpayers' action. This demurrer was overruled. That action is still pending. The auditor's only reason for not completing the tax list and duplicate and passing the tax list to the treasurer for collection is the outstanding injunction issued against him. The tax commission filed a demurrer to the answer of the auditor filed in this case.
That an answer such as filed by the auditor in this case is not sufficient to stay the action of this court was decided by this court October 20, 1925, in the case of State ex rel. TaxCommission of Ohio v. Faust, Auditor, 113 Ohio St. 365,149 N.E. 197.
Writ allowed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBIN SON, JONES and MATTHIAS, JJ., concur. *Page 327